Rudkin, C. J., and Chadwick, J.
(dissenting) — Before •an officer of a street railway company can be held hable ■criminally for the violation of an ordinance requiring the 'company to make repairs, maintain schedules, etc., it must affirmatively appear that the company has supplied him with both the means and the authority to comply with the requirements of the local law, otherwise the ordinance is manifestly unreasonable and oppressive. Town of Oxanna v. Allen, 90 Ala. 468, 8 South. 79.
We think both the complaint and findings in the case at bar are deficient in this respect, and therefore dissent.